DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on October 25, 2019. Original claims 1-19 are pending and are subject to restriction/election as discussed below. The objections to the Specification(Abstract) and restriction/election as stated below. 
Specification
2.	The abstract of the disclosure is objected to because it is not on a separate page.  Correction is required.  See MPEP § 608.01(b). 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-10, drawn to a payment processing system, comprising: a plurality of nodes, each hosting an instance of a block chain; a server in communication with said nodes by way of a network; a biometric scanning device in communication with said server for acquiring user credentials based on a biometric measurement and sending said user credentials to said server; 	wherein said block chain contains a data structure defining a concordance between said user credentials and user accounts in said blockchain, classified in CPC class G06Q20, subclass 389. A utility of this invention is the block chain contains a data structure defining a concordance between said user credentials and user accounts in said blockchain.
	II.	Claims 11-19, drawn to a method of electronic payment processing, comprising, at a server: receiving a transaction request from a point of sale device by way of a network; receiving user credentials from a biometric scanning device by way of a network, the user , classified in CPC class G06Q20, subclass 40145. A utility of this invention is a transaction instruction for changing a value associated with a user account in said block chain. 
4.	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. As is obvious from the steps and features of the inventions and their separate utility, the inventions are distinct from each other. See MPEP § 806.05(d). 
5.	Invention I is further subject to Restriction of Species as discussed below.
6.	Invention I contains claims directed to the patentably distinct species as discussed below. 
	Specie 1: drawn to wherein said blockchain comprises computer-readable code defining a function: Claim 1 is generic.
	Sub-Specie 1A:	Claim 6 
	Sub-Specie 1B:	Claim 7 
	Sub-Specie 1C:	Claim 8 
Specie 2: drawn to wherein said biometrics scanning device: Claim 1 is generic.
	Sub-Specie 2A:	Claim 9 
Sub-Specie 2B:	Claim 10 
7.	Invention II is further subject to Restriction of Species as discussed below.
8.	Invention II contains claims directed to the patentably distinct species as discussed below. 
	Specie 3: drawn to wherein said blockchain comprises computer-readable code defining a function: Claim 11 is generic.
	Sub-Specie 3A:	Claim 17 
	Sub-Specie 3B:	Claim 18
	Sub-Specie 3C:	Claim 19 
	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Sub-species, or a single grouping of patentably indistinct Sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
In other words, if Applicant elects Invention I, Applicant is also required to elect any one Sub-species from Specie group 1 (i.e. elect Sub-Specie 1A or Sub-Specie 1B or Sub-Specie 1C) and in addition elect any one Sub-species from Specie group 2 (i.e. elect Sub-Specie 2A or Sub-Specie 2B). 
If Applicant elects Invention II, Applicant is also required to elect any one Sub-species from Specie group 3 (i.e. elect Sub-Specie 3A or Sub-Specie 3B or Sub-Specie 3C). 
Restriction for examination purposes as indicated is proper because the inventions and their corresponding Species are distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the inventions require a different field of search (for example, searching different CPC Class/Subclass, different databases, different electronic resources, and/or employing different search queries). 

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

May 14, 2021